Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Warshahennedige Anton Raj Nishantha Fernando, a federal prisoner, appeals the *965district court’s order denying relief on his 28 U.S.C.A. § 2241 (West 2006 & Supp. 2010) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Fernando v. United States, No. 5:09-hc-02018-D (E.D.N.C. Feb. 10, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.